In an action to recover damages for breach of warranty, plaintiffs appeal from an order of the Supreme Court, Kings County, dated April 15, 1964, which denied their motion, made pursuant to statute (CPLR 3124, 3126), to direct defendant Paluszek to make disclosure, or alternatively, to strike out his answer for failure to appear for the pretrial examination. Order reversed, without costs, and motion granted to the extent of directing the defendant Paluszek to appear for examination at a time and place to be fixed by plaintiffs on 10 days’ written notice or at such time and place as the parties may mutually fix by written stipulation. The basis for Special Term’s order denying plaintiffs’ motion to compel disclosure by defendant Paluszek was the fact that plaintiffs’ prior attorney had filed a note of issue and statement of readiness without having sought or conducted the pretrial examination of this defendant. It appears, however, that on another defendant’s motion the action had been struck from the Trial Calendar for nonreadiness. It follows therefore that the rights of the parties with respect to disclosure procedures have been restored and are now the same as though the abortive, premature note of issue and statement of readiness had never been filed. Beldock, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ., concur.